Title: To Thomas Jefferson from Augustine Davis, 2 December 1790
From: Davis, Augustine
To: Jefferson, Thomas


Richmond, 2 Dec. 1790. In response to Remsen’s letter of the 23rd. he is at a great loss to make an accurate estimate, not knowing the number or the length of the laws to be passed, “unless I charge so much per square (calculating 22 lines to the square) in which case I think One Shilling per square will be a reasonable charge, which is two thirds less than the printers in this place have for publications that are made charge of.” However, if he is favored with the publication  of the laws, he would be satisfied with such compensation as TJ or Congress may think proper—“or with the same that may be charged by the Printer who may publish them in the State of Pennsylvania.”
